DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
3.	Claims 1-30 are objected to because of the following informalities: 
• 	In line 8 of claim 1, line 11 of claim 1, line 17 of claim 15 and line 19 of claim 15: “… having their centers …” should be changed to --… having centers …--; 
• 	In line 23 of claim 1 and lines 30-31 of claim 15 : “… has a larger area than that of the third pixel …” should be changed to --… has an area larger than the third pixel …--; 
In lines 24-25 of claim 1 and lines 31-32 of claim 15: “… the first pixel along its long axis …” should be changed to --… the each of the first pixels along long axis …--; 
• 	In line 25-26 of claim 1 and lines 32-33 of claim 15: “… the first pixel along its short axis …” should be changed to --… the each of the first pixels along short axis …--; 
• 	In line 2 of claim 4 and line 2 of claim 10: “… at least one of the second pixel or the third pixel …” should be changed to --… at least one of the second pixel and the third pixel …--; 
• 	In lines 1-2 of claim 5 and lines 1-2 of claim 7, lines 1-2 of claim 11 and lines 1-2 of claim 13: “… has a larger area than that of the first pixel …” should be changed to --… has an area larger than the first pixel …--; 
• 	line 2 of claim 21, line 2 of claim 25 and lines 1-2 of claim 28: “… at least one of the second pixels or the third pixels …” should be changed to --… at least one of the second pixels and the third pixels …--; and 
• 	In lines 1-2 of claim 22, lines 1-2 of claim 26 and lines 1-2 of claim 29: “… has a larger area than that of the one of the first pixels …” should be changed to --… has an area larger than the one of the first pixels …--.
Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created 
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 5-6, 7-10, 9-11, 16-20, (21,22), 23-25, (26,27), 28-29, (12,13), and 14-15 of copending Application No. 17/808,984 in view of Phan (U.S. Patent No. US 7,215,347 B2).

The following is an example for comparing claim 1 of this application with claim 1 of Application No. 17/808,984.
Claim 1 of this application
Claim 1 of App. No. 17/808,984
An organic light emitting diode (OLED) display, comprising:
 An organic light emitting diode (OLED) display, comprising:
a plurality of individually addressable pixels for displaying an image, the individually addressable pixels being minimum addressable units of the OLED display and comprising:
a plurality of individually addressable pixels for displaying an image, the individually addressable pixels being minimum addressable units of the OLED display and comprising:
a plurality of first pixels comprising an organic emission layer for emitting light having a first color;
a first pixel comprising an organic emission layer for emitting a first color of light and having a center coinciding with a center of a virtual square; 
a second pixel comprising an organic emission layer for emitting light having a second color and surrounded by four of the plurality of first pixels having their centers coinciding with each vertex of a first virtual vertex; and  
a second pixel comprising an organic emission layer for emitting a second color of light and 

separated from the first pixel, the second pixel overlapping with a first vertex of the virtual square; and 

a third pixel comprising an organic emission layer for emitting light having a third color and surrounded by four of the plurality of first pixels having their centers coinciding with each vertex of a second virtual square,

a third pixel comprising an organic emission layer for emitting a third color of light and 

separated from the first pixel and the second pixel, the third pixel overlapping with a second vertex of the virtual square adjacent to the first vertex; neighboring the first vertex of the virtual square, 
wherein the first and second virtual squares share a common side having endpoints at a common first vertex and a common second vertex, the common first vertex and the common second vertex coinciding with the centers of an adjacent pair of the plurality of first pixels, 

wherein a shortest distance between one of the adjacent pair of the first pixels and the second pixel is a first length that is smaller than a shortest distance between the adjacent pair of the first pixels, 

wherein a shortest distance between the first pixel and the second pixel as well as a shortest distance between the first pixel and the third pixel is a same first length;

wherein the first length is smaller than a shortest distance between the first pixel and an adjacent first pixel;  
wherein a shortest distance between the one of the adjacent pair of the first pixels and the third pixel is a second length that is smaller than the shortest distance between the adjacent pair of the first pixels, 

wherein the second pixel has a larger area than that of the third pixel, and 
wherein the second pixel has a larger area than that of the first pixel and that of the third pixel; and 
wherein each of the first pixels has a convex shape such that a line bisecting the first pixel along its long axis has a greater length than a line bisecting the first pixel along its short axis.
wherein the first pixel has a convex shape such that a line bisecting the first pixel along its long axis has a greater length than a line bisecting the first pixel along its short axis.


Claim 1 of U.S. Patent No. US 9,818,804 B2 anticipates claim 1 of the instant application except for the limitations “[a second pixel] surrounded by four of the plurality of first pixels having their centers coinciding with each vertex of a first virtual vertex; and [a third pixel] surrounded by four of the plurality of first pixels having their centers coinciding with each vertex of a second virtual square, wherein the first and second virtual squares share a common side having endpoints at a common first vertex and a common second vertex, the common first vertex and the common second vertex coinciding with the centers of an adjacent pair of the plurality of first pixels, wherein a shortest distance between the one of the adjacent pair of the first pixels and the third pixel is a second length that is smaller than the shortest distance between the adjacent pair of the first pixels.”
Phan (Figs. 1-12) teaches 
[a second pixel (blue dots 15)] surrounded by four of the plurality of first pixels (the green dots 14) having their centers coinciding with each vertex of a first virtual square (e.g., a virtual square with vertices of green dots 14 at (4,1), (3,2), (4,3) and (5,2)) (Figs. 1a, 2a and 11b); and 
[a third pixel (red dots 13)] surrounded by four of the plurality of first pixels (the green dots 14) having their centers coinciding with each vertex of a second virtual square (e.g., a virtual square with vertices of green dots 14 at (3,2), (2,3), (3,4) and (4,3)) (Figs. 1a, 2a and 11b), 
wherein the first and second virtual squares share a common side having endpoints at a common first vertex (a vertex of the green dot 14 at (3,2)) and a common second vertex (a vertex of the green dot 14 at (4,3)) (Fig. 2a), the common first vertex and the common second vertex coinciding with the centers of an adjacent pair of the plurality of first pixels (the green dots 14 at (3,2) and (4,3)) (Figs. 1a, 2a and 11b), 
wherein a shortest distance between the one of the adjacent pair of the first pixels and the third pixel (e.g., the left, lower green dot and the right, lower red dot) is a second length that is smaller than the shortest distance between the adjacent pair of the first pixels (e.g., the left, lower green dot and the right, upper green dot) (Fig. 11b). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in an organic light emitting diode display of copending Application No. 17/808,984 because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

Claims 2-30 are similarly rejected over claims 2-6, 5-6, 7-10, 9-11, 16-20, (21,22), 23-25, (26,27), 28-29, (12,13), and 14-15 of copending Application No. 17/808,984 in view of Phan.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 
first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification discloses “disposition process using a fine metal mask to form the green, blue, and red organic light emission layers respectively included in the first pixels 100, the second pixels 200, and the third pixels 300” ([0063], [0071], [0076], [0081], [0085 and [00105]), but the specification does not disclose the order of forming the first pixels, the second pixels, and the third pixels claimed in claims 16-18.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan.

As to claim 1, Phan (Figs. 1-12) teaches an organic light emitting diode (OLED) display (Organic Light Emitting Diode (OLED) display; col. 1, lines 21-22), comprising:
a plurality of individually addressable pixels for displaying an image, the individually addressable pixels being minimum addressable units of the OLED display (the pixels generally consist of so-called dots representing the three basic colors red, green and blue; col. 1, lines 49-51) and comprising: 
a plurality of first pixels (green dots 14) comprising an organic emission layer (by inherency of OLED display) for emitting light having a first color (green) (Figs. 1a and 2a); 
a second pixel (blue dots 15) comprising an organic emission layer (by inherency of OLED display) for emitting light having a second color (blue) and surrounded by four of the plurality of first pixels (the green dots 14) having their centers coinciding with each vertex of a first virtual square (e.g., a virtual square with vertices of green dots 14 at (4,1), (3,2), (4,3) and (5,2)) (Figs. 1a, 2a and 11b); and 
a third pixel (red dots 13) comprising an organic emission layer (by inherency of OLED display) for emitting light having a third color red) and surrounded by four of the plurality of first pixels (the green dots 14) having their centers coinciding with each vertex of a second virtual square (e.g., a virtual square with vertices of green dots 14 at (3,2), (2,3), (3,4) and (4,3)) (Figs. 1a, 2a and 11b), 
wherein the first and second virtual squares share a common side having endpoints at a common first vertex (a vertex of the green dot 14 at (3,2)) and a common second vertex (a vertex of the green dot 14 at (4,3)) (Fig. 2a), the common first vertex and the common second vertex coinciding with the centers of an adjacent pair of the plurality of first pixels (the green dots 14 at (3,2) and (4,3)) (Figs. 1a, 2a and 11b), 
wherein a shortest distance between one of the adjacent pair of the first pixels and the second pixel (e.g., the left, lower green dot and the left, upper blue dot) is a first length that is smaller than a shortest distance between the adjacent pair of the first pixels (e.g., the left, lower green dot and the right, upper green dot) (Fig. 11b), 
wherein a shortest distance between the one of the adjacent pair of the first pixels and the third pixel (e.g., the left, lower green dot and the right, lower red dot) is a second length that is smaller than the shortest distance between the adjacent pair of the first pixels (e.g., the left, lower green dot and the right, upper green dot) (Fig. 11b), 
wherein the second pixel (e.g., the left, upper blue dot) has a larger area than that of the third pixel (e.g., the right, lower red dot) (Fig. 11b), and 
wherein each of the first pixels (the green dots 14) has a convex shape such that a line bisecting the first pixel along its long axis (a horizontal/vertical axis) has a greater length than a line bisecting the first pixel along its short axis (a vertical/horizontal axis) (Fig. 11b). 

As to claim 2, Phan teaches 
wherein the first pixel (the green dot 14) comprises an organic emission layer for emitting green light (green light), the second pixel (the blue dot 15) comprises an organic emission layer for emitting blue light (blue light), and the third pixel (the red dot 13) comprises an organic emission layer for emitting red light (red light) (Fig. 11b). 

As to claim 3, Phan teaches 
wherein the first length (the width of the gap) is smaller than a shortest distance (a diagonal of the crossing gaps) between the second pixel (the blue dot 15) and the third pixel (the red dot 13) (Fig. 11b).

As to claim 4, Phan teaches 
wherein the first pixels (the green dots 14) have a different shape than at least one of the second pixel (the blue dot 15) or the third pixel (the red dot 13) (Fig. 11b).

As to claim 6, Phan teaches 
wherein the second pixel (the blue dot 15) and the third pixel (the red dot 13) are polygons having at least four sides (Fig. 11b). 

As to claim 8, Phan teaches 
wherein the second pixel (the blue dot 15) and the third pixel (the red dot 13) are polygons having at least four sides (Fig. 11b). 

Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 15, 19-21, 23, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (U.S. Pub. No. US 2014/0191202 A1) in view of Phan.

As to claim 15, Shim (Figs. 1-8) teaches a method for manufacturing an organic light emitting diode (OLED) display (making three sub-pixel regions that each have a top emission OLED micro-cavity structure; (Figs. 8A8O), comprising: 
depositing, using a fine metal mask, organic light-emitting material configured to emit light having a first color (a green emissive layer 752 can be highly defined using an evaporation deposition technique with a fine metal mask; [0080], lines 11-4; Fig. 8N); 
forming a plurality of first pixels to emit light having the first color (a green subpixel region G) (Figs. 8N-8O); 
depositing, using a fine metal mask, organic light-emitting material configured to emit light having a second color (a blue emissive layer 753 can be highly defined using an evaporation deposition technique with a fine metal mask; [0080], lines 11-4; Fig. 8N); 
forming a plurality of second pixels to emit the light having the second color (a blue subpixel region B) (Figs. 8N-8O); 
depositing, using a fine metal mask, organic light-emitting material configured to emit light having a third color (a red emissive layer 751 can be highly defined using an evaporation deposition technique with a fine metal mask; [0080], lines 11-4; Fig. 8N); and 
forming a plurality of third pixels to emit the light having the third color (a red subpixel region R) (Figs. 8N-8O).
Shim does not teach wherein: the first pixels, the second pixels, and the third pixels are individually addressable pixels for displaying an image, the individually addressable pixels being minimum addressable units of the OLED display; one of the second pixels is surrounded by four of the plurality of first pixels having their centers coinciding with each vertex of a first virtual square; one of the third pixels is surrounded by four of the plurality of first pixels having their centers coinciding with each vertex of a second virtual square; the first and second virtual squares sharing a common side having endpoints at a common first vertex and a common second vertex, the common first vertex and the common second vertex coinciding with the centers of an adjacent pair of the plurality of first pixels; a shortest distance between one of the adjacent pair of the first pixels and the one of the second pixels is a first length that is smaller than a shortest distance between the adjacent pair of the first pixels; a shortest distance between the one of the adjacent pair of the first pixels and the one of the third pixels is a second length is smaller than the shortest distance between the adjacent pair of the first pixels; the one of the second pixels has a larger area than that of the one of the third pixels; and each of the first pixels has a convex shape such that a line bisecting the first pixel along its long axis has a greater length than a line bisecting the first pixel along its short axis.
Phan (Figs. 1-12) teaches wherein: 
the first pixels (the green dots 14), the second pixels (the blue dots 15), and the third pixels (the red dots 13) are individually addressable pixels for displaying an image, the individually addressable pixels being minimum addressable units of the OLED display (the pixels generally consist of so-called dots representing the three basic colors red, green and blue; col. 1, lines 49-51) (Figs. 1a, 2a and 11b); 
one of the second pixels (the blue dots 15) is surrounded by four of the plurality of first pixels (the green dots 14) having their centers coinciding with each vertex of a first virtual square (e.g., a virtual square with vertices of green dots 14 at (4,1), (3,2), (4,3) and (5,2)) (Figs. 1a, 2a and 11b); and 
one of the third pixels (the red dots 13) is surrounded by four of the plurality of first pixels (the green dots 14) having their centers coinciding with each vertex of a second virtual square (e.g., a virtual square with vertices of green dots 14 at (3,2), (2,3), (3,4) and (4,3)) (Figs. 1a, 2a and 11b), 
the first and second virtual squares share a common side having endpoints at a common first vertex (a vertex of the green dot 14 at (3,2)) and a common second vertex (a vertex of the green dot 14 at (4,3)) (Fig. 2a), the common first vertex and the common second vertex coinciding with the centers of an adjacent pair of the plurality of first pixels (the green dots 14 at (3,2) and (4,3)) (Figs. 1a, 2a and 11b), 
a shortest distance between one of the adjacent pair of the first pixels and the one of the second pixel (e.g., the left, lower green dot and the left, upper blue dot) is a first length that is smaller than a shortest distance between the adjacent pair of the first pixels (e.g., the left, lower green dot and the right, upper green dot) (Fig. 11b), 
a shortest distance between the one of the adjacent pair of the first pixels and the one of the third pixels (e.g., the left, lower green dot and the right, lower red dot) is a second length that is smaller than the shortest distance between the adjacent pair of the first pixels (e.g., the left, lower green dot and the right, upper green dot) (Fig. 11b), 
the one of the second pixels (e.g., the left, upper blue dot) has a larger area than that of the one of the third pixels (e.g., the right, lower red dot) (Fig. 11b), and 
wherein each of the first pixels (the green dots 14) has a convex shape such that a line bisecting the first pixel along its long axis (a horizontal/vertical axis) has a greater length than a line bisecting the first pixel along its short axis (a vertical/horizontal axis) (Fig. 11b). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 19, Phan teaches 
wherein the first pixels (the green dots 14) comprise an organic emission layer for emitting green light (green light), the second pixels (the blue dots 15) comprise an organic emission layer for emitting blue light (blue light), and the third pixels (the red dots 13) comprise an organic emission layer for emitting red light (red light) (Fig. 11b). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 20, Phan teaches 
wherein the first length (the width of the gap) is smaller than a shortest distance (a diagonal of the crossing gaps) between the one of the second pixels (the blue dots 15) and the one of the third pixels (the red dots 13) (Fig. 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 21, Phan teaches 
wherein the first pixels (the green dots 14) have a different shape than at least one of the second pixels (the blue dots 15) or the third pixels (the red dots 13) (Fig. 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 23, Phan teaches 
wherein the one of the second pixels (the blue dots 15) and the one of the third pixels (the red dots 13) are polygons having at least four sides (Fig. 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 28, Phan teaches 
wherein the first pixels (the green dots 14) have a different shape than at least one of the second pixels (the blue dots 15) or the third pixels (the red dots 13) (Fig. 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 30, Phan teaches 
wherein the one of the second pixels (the blue dots 15) and the one of the third pixels (the red dots 13) are polygons having at least four sides (Fig. 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

Conclusion

12.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi (U.S. Pub. No. US 2016/0124557 A1) is cited to teach a touch panel integrated organic light emitting display apparatus provided with a touch panel capable of enhancing an ambient contrast ratio or the organic light emitting display apparatus.


Inquiry
13.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691